DLD-118                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 19-3612
                                      ___________

                                  THOMAS PARKER,
                                            Appellant

                                             v.

                 ADMINISTRATOR NEW JERSEY STATE PRISON;
                     ATTORNEY GENERAL NEW JERSEY
                    ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 2-03-cv-00914)
                      District Judge: Honorable Stanley R. Chesler
                      ____________________________________

              Submitted for Possible Summary Action Pursuant to Third
                Circuit LAR 27.4 and I.O.P. 10.6 and on a Motion for a
             Certificate of Appealability Pursuant to 28 U.S.C. § 2253(c)(1)
                                   February 20, 2020

              Before: RESTREPO, PORTER and SCIRICA, Circuit Judges

                              (Opinion filed March 3, 2020)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Thomas Parker is a New Jersey prisoner proceeding pro se. In January 2003, he

filed a petition in the District Court pursuant to 28 U.S.C. § 2254 challenging his 1993

New Jersey conviction for felony murder and related offenses. The District Court denied

the petition in August 2009. From 2011 through 2019, Parker filed nearly a dozen

motions for relief from judgment pursuant to Rule 60(b) of the Federal Rules of Civil

Procedure, most of which raised the same or similar grounds. The District Court denied

each motion.

       On September 12, 2019, the District Court entered an order directing Parker to

show cause why he “should not be precluded from submitting further Rule 60(b) motions

on the same grounds as those previously decided by this court on or before the 15th day

of October, 2019.” Order 1, ECF No. 127. In response to the show-cause order, Parker

reiterated the arguments that had been previously raised and rejected in his many Rule

60(b) motions. On October 2, 2019, the District Court entered an order precluding Parker

from filing any further Rule 60(b) motions relating to the same issues. Parker appealed.

       We have jurisdiction under 28 U.S.C. § 1291.1 We review the District Court’s

injunction for an abuse of discretion. In re Packer Ave. Assocs., 884 F.2d 745, 747 (3d

Cir. 1989).

       Under the All Writs Act, 28 U.S.C. § 1651(a), district courts can impose filing

injunctions on litigants who have engaged in abusive, groundless, and vexatious



1
 A certificate of appealability is not required to appeal from the denial of the District
Court’s order because the order does not dispose of the merits of the underlying habeas
proceedings. See Harbison v. Bell, 556 U.S. 180, 183 (2009).
                                             2
litigation. See Chipps v. U.S. Dist. Court for Middle Dist. of Pa., 882 F.2d 72, 73 (3d

Cir. 1989). We have recognized that a filing injunction is an extreme measure that must

“be narrowly tailored and sparingly used.” In re Packer Ave. Assocs., 884 F.2d at 747;

see also In re Oliver, 682 F.2d 443, 445 (3d Cir. 1982). Consequently, a District Court

must comply with certain requirements when imposing a filing injunction: (1) the order

should be entered only in exigent circumstances, such as when a litigant continuously

abuses the judicial process by filing meritless and repetitive actions; (2) the District Court

must give notice to the litigant to show cause why the proposed injunction should not

issue; and (3) the scope of the injunctive order must be narrowly tailored to fit the

particular circumstances of the case. Brow v. Farrelly, 994 F.2d 1027, 1038 (3d Cir.

1993).

         The District Court acted well within its discretion in imposing the filing injunction

here. First, Parker continuously abused the judicial process by raising the same

unsuccessful arguments in nearly a dozen motions. Second, the District Court gave

Parker notice of the possibility of a filing injunction and an opportunity to show cause

why such an injunction should not issue. Third, the District Court’s order is narrowly

tailored insofar as it bars only those claims that the District Court already rejected in

Parker’s prior Rule 60(b) motions. Under these circumstances, we cannot say that the

District Court erred in concluding that a filing injunction was warranted.

         Because this appeal presents no substantial question, we will summarily affirm the

District Court’s order. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.



                                               3